Banke, Judge.
The defendant was charged in separate indictments with two violations of the Controlled Substances Act. The indictment in case No. 59958 was for the possession of marijuana found in his truck during the execution of a search warrant issued by a justice of the peace. The indictment in case No. 59959 was for possession of phencyclidine and methamphetamine found during an allegedly consensual search of his home after his arrest on the marijuana charge. The basis for the warrant to search the truck was the affidavit of a narcotics agent who had received information supplied by an unidentified informant. After hearing, the trial court granted motions to suppress in both cases. The state appeals. Held:
In both instances, the trial court’s decision turned upon questions of fact and credibility. When such is the case, the finding of the trial court must be accepted unless clearly erroneous. Woodruff v. State, 233 Ga. 840 (3) (213 SE2d 689) (1975); Strickland v. State, 153 Ga. App. 51 (1) (264 SE2d 540) (1980). The rulings of the trial court, not being clearly erroneous, will not be disturbed.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.